Citation Nr: 1135008	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as due to herbicide exposure.  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial rating in excess of 20 percent for right knee instability, 

4.  Entitlement to an initial rating in excess of 10 percent for right knee traumatic arthritis.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law
WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  He is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2002 and January 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A November 2002 rating decision further increased the rating for PTSD to 30 percent.  A July 2006 rating decision increased the PTSD rating to 50 percent, and also granted a separate 20 percent rating for right knee instability.  All assignments were effective from April 15, 2002.  Since these increases did not constitute a full grant of the benefits sought, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2004, a hearing was held before a Decision Review Officer (DRO).  In June 2009, the Veteran testified at a hearing before the undersigned, sitting at the RO.  Transcripts of both hearings are of record.  

In October 2009, the Board denied an initial evaluation in excess of 50 percent for PTSD and remanded the right knee and skin claims for additional development.  The Veteran appealed the denial of an increased rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Order, the Court vacated and remanded the Board's October 2009 denial of an increased rating for PTSD and implemented the provisions of a June 2010 Joint Motion for Remand.

A range of skin diagnoses are at issue here, including dermatitis, boils, and hypopigmented rashes.  This decision considers all of the Veteran's skin disorders raised by the record in determining whether service connection is warranted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As the Veteran is challenging the initial rating assigned for his PTSD and right knee disabilities and asserts that he is unemployable because of his service-connected disabilities, the determination as to whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, that issue has been noted on the front page of this action and will be discussed below.

The issues of entitlement to an initial rating in excess of 20 percent for right knee instability, entitlement to an initial rating in excess of 10 percent for right knee traumatic arthritis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in Vietnam.

2.  The Veteran did not have a skin disorder during service, and it is not otherwise etiologically related to service, to include presumed herbicide exposure therein.

3.  The Veteran's PTSD is manifested by suicidal ideation, obsessional rituals, significant anger and irritability, mood swings, frequent panic attacks, social isolation, severe depression, and considerable difficultly in maintaining both professional and personal relationships.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial 70 percent evaluation for the Veteran's PTSD, but not higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In April 2002, the RO sent a letter to the Veteran providing the notice required for his initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as the PTSD claim, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his attorney has alleged such prejudice.  Regardless, in March 2006, September 2007, and October 2007 letters, the Veteran received notice of the process by which disability ratings are determined, and the PTSD claim was readjudicated in September 2007, February 2008 and January 2010 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as a SSOC, is sufficient to cure a timing defect).  

With respect to the claim for service connection for a skin disorder, a September 2002 notice informed the Veteran of the information and evidence necessary to substantiate his claim.  The March 2006, September 2007, and October 2007 notices informed the Veteran of the process by which disability ratings and effective dates are determined, and the 2007 notices detailed the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The claim was readjudicated in the February 2008, January 2010 and January 2011 SSOCs, thereby curing any timing defects.  Id.

Accordingly, the Board that the Veteran has been adequately notified of the information and evidence necessary to substantiate his claims, and has not been prejudiced.  Thus, the Board finds that the duty to notify has been satisfied for both of the claims decided herein.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, including records from the Beckley VA Medical Center (VAMC) and a private psychological evaluation.  In this regard, the Board remanded the service connection claim in October 2009 to conduct additional evidentiary development.  Specifically, the Board directed the RO to obtain updated VA outpatient records, and to order a VA examination to determine the etiology of the skin disorder, as the February 2005 VA examination report of record contained no nexus opinion.  A review of the record indicates that the RO has completed, to the extent possible, the development requested by the Board in its remand as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, as discussed above, the VA outpatient records have been associated with the claims file.  Additionally, the Veteran was medically evaluated in December 2009 in connection with his skin disorder claim, and a medical opinion was sought at that time.  Thus, the Board finds substantial compliance with its prior remand directives.

In addition to the February 2005 and December 2009 VA skin examinations, the Veteran has also been afforded VA examinations in June 2002 and February 2005 to address the severity of his PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims folder, and address the Veteran's PTSD symptoms in relation to the rating criteria as well the current nature and etiology of the Veteran's skin disorder.  In all, the duty to assist has also been fulfilled.

	Service Connection	

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr, supra, at 308.  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran alleges his current skin disorder is the result of exposure to herbicides in service.  (The Board notes in passing that the Veteran does not allege that his skin disorder is the result of combat service, and the record does not otherwise raise that theory of entitlement, so it will not be addressed herein.)  

In the present case, the Veteran's personnel records confirm Vietnam service from April 1967 to April 1968.  Accordingly, in-service exposure to herbicide agents is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Chloracne is the only skin disorder listed among the diseases associated with exposure to certain herbicide agents listed at 38 C.F.R. § 3.309(e); however, as detailed below, the record is negative for a competent diagnosis of chloracne.  Therefore, the presumptions found in 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do not apply.  For this reason, the preponderance of the evidence is against service connection on this presumptive basis.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The evidence of record reflects diagnoses of skin disabilities beginning in 2005, namely a hypopigmented skin rash, boils and contact dermatitis.  Thus, the first element of service connection, current disability, is established.

With regard to in-service incurrence of disease or injury, the Veteran's service treatment records are unremarkable for any relevant complaints, diagnosis of, or treatment for a skin disorder.  At the time of his September 1966 enlistment examination and October 1968 separation examination, his skin was evaluated as normal.  He specifically denied having a history of skin diseases, tumors, growths, cysts and cancer at those times, and the Veteran has testified that he did not have skin problems until a few years following service, in the 1970s.  See DRO Hearing Transcript (Tr.) at 12; see also Board Hearing Tr. at 18.  However, as described above, his exposure to herbicides during service is presumed.  Therefore, while an in-service disease cannot be conceded, an in-service injury is established, satisfying the second element of service connection.   

Finally, with regard to the issue of medical nexus, the December 2009 VA examiner was specifically asked to opine whether the Veteran's skin disorder was due to herbicide exposure in service.  The examiner reviewed the claims file, and noted the Veteran's report of a skin breakdown around both hands and elbow joints following service in the 1970s.  The examiner ultimately opined that there was no relationship between the Veteran's current skin disorder and military service, to include presumed herbicide exposure therein.  In support of this conclusion, the examiner cited to the negative service treatment records and lack of medical treatise evidence in support of a relationship between his current skin diagnosis and herbicide exposure. 

There is no competent medical opinion of record.  In this regard, the Board has not overlooked the Veteran's statements and testimony that his current skin problems are the result of herbicide exposure.  In this regard, while the Veteran is competent to discuss his symptoms and experiences, he is not competent to opine on the relationship between his current skin disorder and herbicide exposure, a matter which requires medical expertise.  

Furthermore, the Board finds that while the Veteran is competent to assert a continuity of skin problems beginning in the 1970s, this assertion lacks credibility in light of the contemporaneous evidence of record.  Specifically, a September 1977 medical examination report pertaining to an unrelated claim was normal with regard to the skin.  Furthermore, the Veteran reported no skin problems at this time, despite the fact that his right elbow, a problem area in terms of his skin issues, was the focal point of the examination.  Also of significance is a June 2002 VA PSTD examination report, conducted prior to his claim for a skin disorder, in which the Veteran only identified a right knee shrapnel injury when questioned about his current medical problems.  The Board must also note the lapse of many years between the Veteran's separation from service and the first treatment for the claimed disorder decades later in 2005.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  In short, the Board affords greater weight to the contemporaneous medical records filed in this matter than to the Veteran's recent assertions of a continuity of skin symptomatology following in-service herbicide exposure. 

The Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  The benefit sought on appeal is accordingly denied.

Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's PTSD is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is assigned for PTSD under Diagnostic Code 9411 where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

After reviewing the medical and lay evidence of record, the Board finds the Veteran's PTSD symptoms to be congruent with the criteria for a 70 percent rating outlined above.

Notations of suicidal ideation are prevalent throughout the record.  Although not recorded in the June 2002 VA examination report, the Veteran testified that he reported suicidal ideation at that time, and the Board finds this testimony credible.  See DRO Hearing Tr. at 10.  Additionally, the Veteran endorsed suicidal thoughts during both the 2004 and 2009 hearings.  See id.; see also Board Hearing Tr. at 10.  Furthermore, a June 2008 VA outpatient record and the March 2009 private psychological evaluation contain notations of suicidal ideation.  

Additionally, the Veteran credibly testified that he secured the perimeter of his home at night on a regular basis, and that he wakes up through the night to check for intruders.  See Board Hearing Tr. at 17.  Thus, the Veteran's participation in obsessional rituals which interfere with routine activities is also conceded.

Furthermore, both VA examination reports and the Veteran's outpatient treatment records consistently note his significant problems with anger, mood swings, and unprovoked irritability, culminating in his referral for anger management courses in October 2006.  

The evidence of record also demonstrates social isolation.  During the June 2002 and February 2005 VA examinations, the Veteran reported that he largely keeps to himself and that he does not like to talk to people about his problems, and he testified that he prefers to avoid social situations and crowds.  See Board Hearing Tr. at 13, 17-18.  Considerable difficultly in maintaining both professional and personal relationships is also established.  During both VA examinations, in VA outpatient records, and during his hearing before the undersigned, the Veteran reported that his PTSD symptoms were negatively affecting his relationship with his wife.  See id. at 11-12.  The Veteran also testified that he and a partner worked together driving a truck, but if he had to work with more than one individual he would have considerable difficulty maintaining employment.  See DRO Hearing Tr. at 8-9.

The record further demonstrates the Veteran's near continuous depression, crying spells, frequent panic attacks, and difficulty in adapting to stressful circumstances.  In this regard, the March 2009 private psychologist noted that the Veteran's depression symptoms were "severe and recurrent."  

Moreover, the Veteran's Global Assessment of Functioning (GAF) scores have primarily ranged from 45-50.  GAF scores in this range are consistent with serious impairment in social and occupational functioning.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Thus, based on the evidence of record, the Board finds that criteria for a 70 percent disability rating for PTSD have been satisfied for the entire appeal period.

The Veteran's PTSD symptoms do not, however, warrant the assignment of an even higher 100 percent rating.  A 100 percent rating is assigned for PTSD under Diagnostic Code 9411 where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Although the Veteran's PTSD is productive of occupational and social impairment, such impairment is not total as required for a 100 percent rating.  During the March 2009 private examination, the Veteran reported that he has been employed as a truck driver for a chemical company for the past ten years.  Moreover, while the Veteran's social contacts are limited, he maintains a relationship with his wife of over 30 years and his two children. 

The Veteran has also not exhibited other symptoms congruent with a 100 percent rating. While the Veteran has voiced having thoughts of suicide, no suicide attempts have been noted in the medical record.  Furthermore, despite the Veteran's persistent problem with anger, outbursts of violence toward others is absent from the record.  Thus, persistent danger of the Veteran hurting himself or others has not been shown.  Outpatient treatment records also consistently note no impairment in thought processes, communication, hygiene, grossly inappropriate behavior, or the inability to perform the activities of daily living.  Moreover, with the exception of treatment records dated in October 2005 and June 2008, no hallucinations have been reported, and delusions are not demonstrated.  Additionally, although the Veteran complains of having memory loss, the pertinent evidence consistently notes that such problems are mild in nature.  The Veteran has not exhibited memory loss for names of close relatives, his occupation, or name.

In short, while the Veteran's PTSD is productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a higher 100 percent rating have not been shown.

Lastly, the Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization.'  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's symptoms primarily involve suicidal ideation, obsessional rituals, significant anger and irritability, mood swings, frequent panic attacks, social isolation, severe depression, and difficulty in maintaining professional and personal relationships.  Such impairment is specifically contemplated by the rating criteria.  The rating criteria as outlined in Diagnostic Code 9411 therefore reasonably describe the Veteran's disability.

The Veteran's service-connected PTSD has also not resulted in frequent hospitalization.  All treatment has been conducted on an outpatient basis.  Moreover, marked interference with employment has not been shown.  Although the Veteran has had difficulty with crying spells while working as a truck driver, he has held consistent employment and has worked at his most recent job for over ten years.  To the extent that such crying spells, anger management problems, and difficulty interacting with others affect the Veteran in the workplace, such symptoms are specifically contemplated in the 70 percent rating the Board has assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Accordingly, referral of this issue to appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Thus, based on the evidence found in the record and recited above, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire period on appeal.  

ORDER

Service connection for a skin disorder, claimed as due to herbicide exposure, is denied.  

An initial 70 percent evaluation for the Veteran's PTSD is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

As detailed below, additional development is necessary prior to adjudication of the Veteran's remaining claims.  

With regard to the claims for increased ratings for right knee arthritis and instability, VA medical records added to the claims file in conjunction with the Board's prior remand indicate that the Veteran's right knee disability has increased in severity since the time of his last VA examination in 2009.  Specifically, the Veteran has presented for emergency room treatment of right knee problems on two occasions.  In February 2010, the Veteran complained of increased leg and knee pain which "has been bothering him for 6 months, worse over the last 2 months."  (Emphasis added).  Furthermore, the March 2010 visit reflects findings of recent right knee swelling, which was not present at the time of the 2009 examination.  Thus, as his right knee disabilities appear to have worsened since the time of the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability. Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

With respect to the claim for a TDIU, the Veteran asserts that his service-connected disabilities render him unemployable.  A combined disability evaluation of 80 percent is currently in effect for service-connected disability; moreover, his PTSD is currently rated as 70 percent disabling; thus, the Veteran meets the percentage requirements under 38 C.F.R. § 4.16(a).

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

A VA examiner has not yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  Accordingly, a remand for an examination and opinion is necessary.

Lastly, the most recent VA records in the claims file are dated in March 2010.  Any pertinent records dated since that time should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, these remaining issues are REMANDED for the following action:

1.  Obtain and associate with the claims file records from the Beckley VAMC dated from March 2010 to the present.  All attempts to secure those records must be documented in the claims file.

2.  Then schedule the Veteran for a VA orthopedic examination in order to determine the current severity of his right knee disabilities.  The claims file, along with any additional evidence obtained, should be made available to the examiner for review. The examiner should review the claims file and should note that review in the report.  All findings of the service-connected right knee arthritis and instability should be reported in detail.

Range of motion studies are essential.  Any determination should be expressed in terms of the degree of additional range of motion loss due to pain, weakened movement, excess fatigability or incoordination.  The examiner must also state whether there are objective signs of pain, and opine as to whether any such pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  A complete rationale for any opinion offered is requested.
3.  After the above examination has been conducted, schedule the Veteran for a social and industrial examination for the purpose of ascertaining the cumulative impact of the Veteran's service-connected disabilities on his unemployability.

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (PTSD, right knee instability, right knee traumatic arthritis, left knee shell fragment wound scars) jointly on the Veteran's employability.

The examiner should opine as to whether the Veteran's service-connected disabilities alone, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.

Finally, if the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

4.  Thereafter, readjudicate the issues on appeal.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


